IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 15, 2012
                                     No. 11-60134
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GLORIA E. AVILES; SINDI M. AVILES; HELEN AVILES,

                                                  Petitioners

v.

ERIC H. HOLDER, JR.; U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA Nos. A074 661 391
                                     A095 533 564
                                     A096 273 899


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
       Gloria E. Aviles, and her two daughters, Sindi M. Aviles and Helen Aviles,
petition for review of the Board of Immigration Appeals’s (BIA) denial of their
second motion to reopen. Through the motion to reopen, Gloria sought to offer
evidence that, prior to her 1993 arrival in the United States, she had suffered
domestic abuse while in Guatemala but she could not disclose this abuse earlier



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 11-60134

because she suffered from post traumatic stress disorder and depression. The
Avileses argue that the BIA abused its discretion in denying the motion to
reopen because it accorded limited weight to the evaluation report of Gloria’s
condition. They also contend that this ruling denied them due process.
      To the extent that the Avileses assert that the BIA violated their right to
due process, this argument is without merit because “there is no liberty interest
at stake in a motion to reopen due to the discretionary nature of the relief
sought.” Gomez-Palacios v. Holder, 560 F.3d 354, 361 n.2 (5th Cir. 2009). They
also have not shown that the BIA abused its discretion in denying the motion to
reopen, because they have not shown that the BIA’s determination is“utterly
without foundation in the evidence.” The petition for review is DENIED. See
Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th Cir. 2005).




                                       2